Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 1 of 20 PageID #: 505




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE



QUEST DIAGNOSTICS INVESTMENTS LLC,

                  Plaintiff,

           v.                               C.A. No. 1:18-cv-01436 (MN)

LABORATORY CORPORATION OF
AMERICA HOLDINGS, ESOTERIX, INC., and
ENDOCRINE SCIENCES, INC.,

                  Defendants.




                DECLARATION OF LEONARD J. CHYALL, PH.D.
 Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 2 of 20 PageID #: 506




                                             TABLE OF CONTENTS

                                                                                                                              Page

I.     BACKGROUND ................................................................................................................ 1

       A.        Education and Experience....................................................................................... 1

       B.        Materials Considered .............................................................................................. 3

II.    MASS SPECTROMETRY ................................................................................................. 3

       A.        General Scientific Principles................................................................................... 3

       B.        Ionization Techniques ............................................................................................. 5

       C.        Mass Analysis and Detection .................................................................................. 6

       D.        Tandem Mass Spectrometry ................................................................................... 7

III.   HPLC-MS AND HPLC-MS/MS ........................................................................................ 8

       A.        High Performance Liquid Chromatography ........................................................... 8

       B.        HPLC-MS and HPLC-MS/MS ............................................................................... 9

IV.    PRACTICAL APPLICATION OF MASS SPECTROMETRY....................................... 10




                                                                i
 Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 3 of 20 PageID #: 507




I.     BACKGROUND

       1.      I have been retained as an expert witness on behalf of Plaintiff Quest Diagnostics

Investments LLC, (“Plaintiff” or “Quest”) in connection with the above-identified action. In this

declaration, I provide scientific background information and my opinions in relation to mass

spectrometry technology.

       A.      Education and Experience

       2.      I am an independent consultant and the president of Chyall Pharmaceutical

Consulting, LLC ("Chyall Pharma"), which is my consulting business. I am a Ph.D. chemist with

expertise in the study of organic materials and the synthesis, characterization, and analytical testing

of organic compounds.

       3.      I obtained my Bachelor of Arts degree from Oberlin College in 1986, with a major

in chemistry, and my Ph.D. in chemistry from the University of Minnesota in 1991. My doctoral

research focused on the synthesis and characterization of novel organic molecules, and my

dissertation focused on understanding the reactivity of high-energy cyclopropane molecules. I was

a postdoctoral fellow from 1992-1996 in the chemistry department at Purdue University, where I

studied the properties and reactivity of organic molecules using the techniques of mass

spectrometry. My research involved both small molecular weight molecules as well as large

biological molecules. Following my postdoctoral fellowship, I worked as a research chemist at

Great Lakes Chemical Corporation, which is now part of LANXESS. My research involved the

identification, characterization, and development of new products for the company. In 2000, I

joined SSCI, Inc., as a Research Investigator. In 2003, I was promoted to Senior Research

Investigator. In 2006, SSCI was purchased by Aptuit, Inc. In 2007, I was promoted to Principal,

and in 2010, I was promoted to Director. While at Aptuit, Inc., I served as project leader and group

manager for external client projects involving various aspects of organic and analytical chemistry.
 Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 4 of 20 PageID #: 508




I was also involved in the development of new pharmaceutical products and providing outside

testing for chemical products.

       4.       I have spent my career working in the fields of analytical and organic chemistry. I

have extensive experience with the characterization of organic compounds using a variety of

analytical techniques, including mass spectrometry.

       5.       I have been an author on 23 publications in peer reviewed journals and have had 8

papers presented before various conferences, including multiple papers presented at the National

Meeting of the American Chemical Society. I am named as an inventor on five U.S. patents

directed to novel compounds, compositions, and crystalline materials. My publications and

presentations include the application of mass spectrometry to identify and characterize organic

compounds among other areas.

       6.       Through my education and work experiences, I have obtained extensive education

and training in chemistry with specific experience in the areas of organic chemistry. I have worked

on numerous projects providing research and consulting services related to the analysis of organic

substances, particularly those involving pharmaceutical applications. I have directed research

projects conducted on behalf of clients who were interested in quantitative determinations of the

purity and contents of various products (e.g. assay determinations). Other projects involved

determining the identity and quantity of trace levels of impurities in products and mixtures. I have

also worked on research projects concerning the development of analytical methods for the

preparation, characterization, and stability of solid compounds used in pharmaceutical

applications.

       7.       Among other techniques, I have extensive experience in the analysis of organic

compounds using mass spectrometry, including quadrupole and triple-quadrupole systems,




                                                 2
 Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 5 of 20 PageID #: 509




quadrupole ion traps, and ion cyclotron resonance (“ICR”) systems. I am familiar with the

underlying technology of other mass spectrometers including sector instruments and time-of-flight

mass spectrometers. I am also familiar with techniques used in tandem mass spectrometry (or

“MS/MS”) analysis, and I have published several research articles involving MS/MS techniques.

        8.      I have extensive experience with high performance liquid chromatography (HPLC),

particularly HPLC techniques involving assay determinations of organic compounds. I am

familiar with the applications of mass spectrometry as a means of detection and quantification of

compounds, including analytical techniques where mass spectrometry is coupled with HPLC

analysis. I am familiar with various sample preparation techniques used for analyses involving

HPLC, MS, HPLC-MS, and HPLC-MS/MS systems.

        9.      My background and qualifications are more fully set out in my curriculum vitae,

attached to this Declaration.

        B.      Materials Considered

        10.     In forming my opinions and preparing this declaration, I have reviewed and relied

upon my many years of experience in analytical and organic chemistry. I have also relied upon the

following publication: Glish, G. L., & Vachet, R. W. (2003). The basics of mass spectrometry in

the twenty-first century. Nature Reviews Drug Discovery, 2(2), 140–150.

        11.     I intend this declaration to be only a high-level overview of mass spectrometry, as

a way to assist the Court with a complex technology. I do not intend for it to serve as an exhaustive

treatise on the topic.

II.     MASS SPECTROMETRY

        A.      General Scientific Principles

        12.     Chemical substances can be distinguished from one another by their constituent

atoms. For example, water consists of individual molecules with the molecular formula H2O,


                                                 3
    Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 6 of 20 PageID #: 510




which designates that each molecule of water contains two hydrogen atoms (each with a mass of

1 atomic mass unit (“amu” or “Dalton”)) and one oxygen atom (16 amu). At the atomic level,

atoms are distinguished from one another by the number of protons, neutrons, and electrons present

in each atom. Hydrogen (when neutrally charged), for example, has one proton, no neutrons, and

one electron. Oxygen, as another example, has eight protons, eight neutrons, and eight electrons.1

        13.    Because different atoms will have differing amounts of these atomic particles,

different atoms will have different masses. It follows that molecules, such as water, will have a

characteristic mass that is a summation of the individual masses of the constituent atoms. Water

(H2O), for example, will have a mass of 18 amu (each hydrogen atom has a mass of 1 amu and

oxygen has a mass of 16 amu, so, 1 + 1 + 16 = 18). Therefore, molecules can be characterized by

their molecular mass, which is colloquially referred to as “molecular weight.” Mass spectrometry

is an analytical technique used to characterize compounds on the basis of their molecular mass.

The technique can be thought of as a means of “weighing” molecules to determine molecular

weight. However, mass spectrometers bear little resemblance to the traditional weighing devices

(e.g. balances) that are used to weigh bulk substances. Instead, the masses of individual molecules

and fragments of molecules are determined through their interactions with magnetic and/or

electromagnetic fields.

        14.    One requirement for analysis by mass spectrometry is that the atomic or molecular

species contain either a positive or negative charge. Charged species are referred to as “ions.”

Positively charged ions are deficient in electrons compared to the neutral species and are referred

to as “cations.” Negatively charged ions contain additional electrons compared to the neutral



1
     While the atoms of a given chemical element will always contain the same number of protons,
     the atoms may contain different numbers of neutrons. Atoms that contain the same number of
     protons but different numbers of neutrons are referred to as isotopes of one another.


                                                4
 Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 7 of 20 PageID #: 511




species and are referred to as “anions.” Mass spectrometry specifically measures the mass (“m”)-

to-charge (“z”) ratio (m/z) of these ionic species, which are either cations or anions depending on

the type of charge. The charge of an ion is necessarily an integer value (i.e., a whole number). If

this value is not known before conducting the mass spectrometry experiment, it may be determined

by interpretation of the experimental data. It is therefore possible to calculate the mass of an ionic

species (created during the experiment itself) and, in turn, the neutral component (as it existed

before the experiment), once the mass-to-charge ratio of an ion is determined. It is also possible

to use mass spectrometry to analyze compounds that already exist in ionic form.

       B.      Ionization Techniques

       15.     As mentioned above, a key requirement for mass spectrometry is that the materials

contain either a positive or negative charge. The process of converting a neutral molecule into a

charged one is called ionization, and numerous ionization techniques may be used for this process.

One technique is called electron impact (EI) ionization, which consists of bombarding gaseous

molecules with high-energy electrons. Those electrons serve to either remove electrons from

neutral molecules to generate cations, or attach to form anions. Electron impact ionization may

also cause molecules to separate into charged fragments, the masses of which can then be

determined to determine structural details of the molecular species.

       16.     Chemical ionization (CI) is another technique. It involves chemical reactions

between ions and neutral molecules. A common outcome of chemical ionization is to produce an

ionic compound by transfer of a hydrogen ion (H+, also referred to as a “proton”) to the compound

under investigation. The resulting species is a protonated version of the molecule (referred to as

“M+H”), which will have a molecular mass one mass unit higher than the corresponding molecular

species.




                                                  5
 Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 8 of 20 PageID #: 512




       17.     Atmospheric pressure chemical ionization (APCI) is a type of chemical ionization

process. This technique typically involves injecting a solution of the analyte along with a stream

of heated gas to generate a mixture of analyte and solvent vapors. The vapors then pass through a

corona discharge device, which ionizes the solvent molecules that, in turn, undergo ion-molecule

reactions with the analyte to produce ions of the analyte.

       18.     Electrospray ionization (“ESI”) is another technique.          It involves spraying a

solution of the analyte into a heated vacuum chamber that removes the solvent molecules from the

solution. The sprayed solution is then exposed to a high-voltage potential prior to entering the

chamber, which imparts charge on the droplets of sprayed solution as they enter a desolvation

chamber. As the analyte is stripped of its surrounding solvent molecules the charge remains on

the analyte molecules, which are then introduced into the mass spectrometer.

       19.     Laser desorption ionization (LDI) and a related technique called matrix-assisted

laser desorption ionization (MALDI) are yet other methods to ionize compounds for analysis by

mass spectrometry. These techniques work by exposing solid samples of the analyte to a beam of

laser light, which both vaporizes and ionizes the analyte. MALDI involves preparation of the

analyte as a mixture with other compounds (i.e., a matrix), which facilitates the transfer of the laser

energy to the analyte molecules. MALDI has been applied to large molecular weight species such

as biomolecules among other compounds.

       C.      Mass Analysis and Detection

       20.     Once an ionic species is generated in the gas phase, it is amenable for analysis by

mass spectrometry using a variety of instrumental techniques. Although many different types of

mass spectrometer exist, all are able to discriminate ions based on their mass-to-charge ratio. One

method of mass selection makes use of the principle that ions with different m/z values will move

differently within an electromagnetic field. Once the ions are selected by their m/z values, they


                                                  6
 Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 9 of 20 PageID #: 513




may be detected by a number of technologies that convert the charge of the ions into an electrical

signal. That signal can then be further analyzed using computer systems and data analysis software

associated with the instrument.

       21.     The amount of signal produced by the detector can then be related to the number of

ions present. In other words, a larger number of ions at a particular m/z value will produce a

proportionally larger amount of signal. Under the right experimental conditions, the number of

ions may be related to the amount of analyte that was initially introduced into the mass

spectrometer. This allows mass spectrometry to be used in quantitative assay determinations of the

composition of compounds.

       22.     A typical output of a mass spectrometer is a chart of ions of specific m/z values and

the corresponding intensities of the signals associated with those ions. This chart may be

represented graphically with m/z plotted on the x-axis of the graph and the associated signal

intensity plotted on the y-axis. This chart is commonly referred to as an “ion scan” or “mass

spectrum”. Multiple charts are referred to as “mass spectra.”

       23.     Ionization of neutral analytes often results in fragmentation, so it is common for the

mass spectrum of an analyte to contain multiple ions resulting from the fragmentation of the

analyte upon ionization. The intact ionic form of the analyte (the “molecular ion”) may or may not

be observed, depending on the ionization conditions.

       D.      Tandem Mass Spectrometry

       24.     Tandem mass spectrometry permits further interrogation of ions that have been

selected by their m/z ratio. Conceptually tandem mass spectrometry involves selection of ions in

one mass spectrometry experiment (called “parent ions” or “precursor ions”) and further analysis

of those ions in another mass spectrometry experiment. The further analysis of the precursor ions

may include subjecting them to conditions that either result in fragmentation or conditions that


                                                 7
Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 10 of 20 PageID #: 514




result in a chemical reaction with a neutral species to provide a new ion with a different m/z. The

ions produced by those processes are referred to as “daughter ions,” “product ions,” or “fragment

ions.” The way a given precursor ion fragments or chemically reacts with another species provides

information about the structure of the ion and can be used in principle to identify specific

compounds in complex mixtures, such as biological sample. Practically, this can be a very difficult

task due to the complexity of some samples, particularly biological samples.

       25.     Scientists perform tandem mass spectrometry using instruments that enclose two

mass analyzers connected to one another, in tandem if you will, such that the ions selected in one

mass analyzer (i.e., the precursor ion) are converted to new ions (the product ions), which are then

introduced into the second mass analyzer where the new ions are analyzed. Another alternative to

is to use mass spectrometers that can trap, isolate and store ions, such as quadrupole ion storage

traps or ion cyclotron resonance (ICR) mass spectrometers, to perform additional experiments on

selected and isolated ions. These mass spectrometers have the capability of performing sequential

experiments on isolated ions that are held over time within an electromagnetic field. Regardless

of the specific technology, additional experiments conducted on selected ions are referred to as

MS/MS experiments.

III.   HPLC-MS AND HPLC-MS/MS

       A.      High Performance Liquid Chromatography

       26.     High performance liquid chromatography (HPLC) is an analytical technique that

can be used to separate mixtures of compounds into individual components. Briefly, the method

involves injecting a solution of the material into a column filled with particles of a solid material

(called the stationary phase) that is designed to interact differently with different chemical

compounds. As the solution of a mixture of compounds flows through the HPLC column, the

different interactions between the stationary phase and the different compounds result in each


                                                 8
Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 11 of 20 PageID #: 515




compound taking a different time than others to pass through the column. HPLC therefore

separates different chemicals in a mixture by virtue of the fact that each compound will exit the

HPLC column at a time specific to the compound. The time taken for a compound to exit, or

“elute”, through an HPLC column is referred to as the compound’s retention time.

       27.      In an HPLC experiment, the composition of the solution exiting the HPLC column

is monitored using one or more of a variety of detectors. HPLC detectors include ultra-violet (UV)

and refractive index (RI) detectors, and mass spectrometers, among many others. HPLC data is

typically plotted as a chart of intensity of the detected signal on the vertical axis vs. time on the

horizontal axis. Such a chart is referred to as a chromatogram, and an HPLC chromatogram will

display a peak or series of peaks corresponding to the chemicals that are present in the sample

being analyzed.

       28.      If a compound of known structure (i.e. a reference standard) is injected into an

HPLC instrument, its retention time can be determined under the particular HPLC conditions used.

If a sample of unknown composition is then analyzed by HPLC under the same conditions, a

compound that elutes with the same retention time as the standard will, in principle, correspond to

the same chemical as the reference standard. However, in practice it is a difficult exercise to

identify the proper parameters that permit separation of a compound from the other components

in a mixture.

       B.       HPLC-MS and HPLC-MS/MS

       29.      A mass spectrometer can be used as an HPLC detector in a technique referred to as

HPLC-mass spectrometry or HPLC-MS. This technique involves introduction of the solution

exiting the HPLC column into a mass spectrometer, where it is ionized and mass analyzed. Mass

spectrometry used in this manner has the advantage over other HPLC detectors in that structural

information in the form of m/z values can be obtained for the analytes. This can serve as a check


                                                 9
Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 12 of 20 PageID #: 516




to ensure that the analyte sample is not contaminated with other compounds, as mixtures would

exhibit different mass spectra than pure substances.

       30.     HPLC-MS can also be used to analyze trace components in mixtures. This is

because MS detectors have high “sensitivity” in that large amounts of signal for the detected ions

can be produced from very small amounts of sample.

       31.     Another application of mass spectrometry in HPLC analysis is the use of MS/MS

instruments as an HPLC detector. In this system a precursor ion may be selected from the mass

spectrum associated with a compound eluted from the HPLC column and further analyzed in

MS/MS experiments. The choice of precursor ion is important because it will determine the

sensitivity and selectivity of the experiment. When the precursor ions are further reacted to

produce product ions, a product ion is then selected and isolated. The intensity of the signal for

that product ion can then be related to the concentration of analyte that was present in the sample

that was initially introduced into the HPLC instrument.

IV.    PRACTICAL APPLICATION OF MASS SPECTROMETRY

       32.     In practice, there is no standard mass spectrometry method or experiment. Each

method must be designed and optimized for the particular analyte of interest. Every analyte

behaves differently in the mass spectrometry process and therefore a method that works for one

compound will not necessarily work for another. Moreover, different mass spectrometers have

their advantages and disadvantages, so instrument selection is an important factor in using mass

spectrometry to address a particular scientific study. Indeed, each of variables discussed in Section

II.B-D above must be taken into account – for each individual analyte being investigated – and

then optimized.     There is no one-size-fits-all or “standard” mass spectrometer or mass

spectrometry method.




                                                 10
Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 13 of 20 PageID #: 517




       33.     Designing a mass spectrometry method to detect and/or quantify small amounts of

analyte in a biological sample is further complicated by the fact that biological samples often

contain numerous proteins, small molecules, and compounds other than the analyte of interest.

Therefore, to achieve a successful method of detection and/or quantification of an analyte in a

biological sample, scientists must design and optimize a specific mass spectrometry method that

can focus on the analyte of interest while simultaneously distinguishing or excluding signals from

a multitude of contaminating substances.




                                               11
Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 14 of 20 PageID #: 518




                                            JURAT

       I hereby declare that all statements made herein of my own knowledge are true and that all

statements made on information and belief are believed to be true. I further declare that these

statements were made with the knowledge that willful false statements and the like are punishable

by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code.



Dated: March 19, 2019                       Respectfully submitted,



                                            Leonard J. Chyall, Ph.D.




                                               12
Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 15 of 20 PageID #: 519




     CURRICULUM VITAE
Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 16 of 20 PageID #: 520




  Leonard J. Chyall, Ph.D. __________________
  Chyall Pharma, 1281 Win Hentschel Blvd, West Lafayette, Indiana 47906 USA
  Tel 765.237.3391 (office); Tel 765.413.3207 (mobile)

  Education

  B.A. (Chemistry), 1986, Oberlin College, Oberlin, OH
  Ph.D. (Chemistry), 1991, University of Minnesota, Minneapolis, MN
  Postdoctoral Fellow, 1992-1996, Purdue University, West Lafayette, IN
  Pharmaceutical Solids and Regulatory Affairs Short Course, Purdue University, 2001

  Employment

  May 2011 –          Chyall Pharmaceutical Consulting, LLC; West Lafayette, Indiana
                          President and Consultant
                      Independent consultant serving the pharmaceutical industry. Expertise
                      in synthetic chemistry, and analytical testing of drug substances and
                      drug products. Services directed toward scientific data and document
                      review, laboratory testing, and technical assistance with IP matters.

  2000-2011           Aptuit, Inc. (formerly SSCI, Inc.), West Lafayette, Indiana
                          Director (August 2010 – May 2011)
                          Principal (January 2007 – July 2010)
                          Senior Research Investigator (2003 - 2006)
                          Research Investigator (2000 - 2003)
                      Project manager and group leader for external client projects involving
                      various aspects of organic and analytical chemistry. These projects
                      involve the development of new products (primarily pharmaceuticals)
                      or providing scientific consulting to support patent litigation,
                      counterfeit analysis or tampering analysis projects. Leader of a
                      department responsible for fee-for-service laboratory testing and
                      consulting services. Responsible for business development, client
                      relations, and strategic planning of the business. Administrative
                      supervisor for numerous chemists throughout my tenure with the
                      organization.

  1996-2000           Great Lakes Chemical (now Chemtura), West Lafayette, Indiana
                          Research Chemist
                      Lead Scientist for a new technology development program in the
                      GLCC Corporate R&D division. Technology Coordinator for contract
                      research programs. Project Leader for a new product development
                      project in GLCC Polymer Additives R&D.




  March 19, 2019                                                                   Page 1 of 5
Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 17 of 20 PageID #: 521




  Representative Technical Skills

  Analytical Chemistry                               Organic Chemistry
  • Mass Spectrometry                                • Synthetic chemistry
     - Triple Quadrupole Systems                        - mg to kg scale laboratory reactions
     - Ion Cyclotron Resonance MS                       - high pressure reactions
     - Ion-Molecule Chemistry                           - air-sensitive procedures
  • Infrared (IR) and Raman Spectrometry             • Crystallization methods
  • NMR spectroscopy                                 • Enantiomer resolutions
  • Spectrophotometry                                • Polymorph, salt and cocrystal screening
  • Solubility and dissolution testing                        and characterization
     - USP dissolution testing
     - Intrinsic dissolution rate studies            Solid Form Analytical Techniques
  • Powder dissolution testing                        • X-ray powder diffraction (XRPD)
  • pH measurements                                   • Thermogravimetric analyses (TGA)
  • Potentiometric titrations                         • Differential scanning calorimetry (DSC)
  • Karl Fischer titration                            • Optical microscopy
                                                      • Moisture sorption/desorption analyses




  Professional Affiliations and Activities

     •   American Chemical Society
     •   American Association of Pharmaceutical Scientists
     •   Purdue Research Park Life Sciences Executive Council
     •   Guest Lecturer, Chemistry Department, Purdue University (Undergraduate
         Organic Chemistry Courses) 2016 – 2017.

  Publications

  1. Chyall, L, J. Current Applications of X-Ray Powder Diffraction in the Pharmaceutical
     Industry Am. Pharm. Rev. 2012, 15, 70-73.
  2. Park, A.; Chyall, L.; Dunlap, J.; Schertz, C.; Jonaitis, D.; Stahly, B.; Bates, S.;
     Shipplett, R.; Childs S. New solid-state chemistry technologies to bring better drugs
     to market: knowledge-based decision making. Exp. Opin. Drug Disc., 2007, 2(1),
     145-154.
  3. Lohani, S.; Zhang, Y.; Chyall, L. J.; Mougin-Andres, P.; Muller, F. X.; Grant, D. J.
     W. Carbamazepine-2,2,2-trifluoroethanol (1/1). Acta Cryst. 2005, E61, 1310-1312.
  4. Childs, S. L.; Chyall L. J.; Dunlap, J. T.; Smolenskaya, V. N.; Stahly B. C.; Stahly, G.
     P. Crystal Engineering Approach to Forming Cocrystals of Amine Hydrochlorides
     with Organic Acids. Molecular Complexes of Fluoxetine Hydrochloride with
     Benzoic, Succinic, and Fumaric Acids. J. Am. Chem. Soc. 2004, 126, 13335-13342.




  March 19, 2019                                                                   Page 2 of 5
Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 18 of 20 PageID #: 522




  5. Childs, S. L.; Chyall L. J.; Dunlap, J. T.; Coates, D. A.; Stahly B. C.; Stahly, G. P. A
     Metastable Polymorph of Metformin Hydrochloride: Isolation and Characterization
     Using Capillary Crystallization and Thermal Microscopy Techniques. Crystal
     Growth & Design 2004, 4, 441-449.
  6. Chyall, L. J.; Tower, J. M.; Coates, D. A.; Houston, T. L.; Childs, S. L. Polymorph
     Generation in Capillary Spaces: The Preparation and Structural Analysis of a
     Metastable Polymorph of Nabumetone. Crystal Growth & Design 2002, 2, 505-510.
  7. Morgan, A. B.; Harris, R. H., Jr.; Kashiwagi, T.; Chyall, L. J.; Gilman, J. W.
     Flammability of polystyrene layered silicate (clay) nanocomposites: Carbonaceous
     char formation. Fire and Materials 2002, 26, 247-253.
  8. Hill, B. T.; Poutsma, J. C.; Chyall, L. J.; Hu, J.; Squires, R. R. Distonic ions of the
     "Ate" class. J. Am. Soc. Mass Spectrom. 1999, 10(9), 896-906.
  9. Gassman, P. G.; Han, S.; Chyall, L. J. Thermal rearrangement of trans-7,7-
     dihalobicyclo[4.1.0]hept-3-enes. Tetrahedron Lett. 1998, 39(31), 5459-5462.
  10. Poutsma, J. C.; Seburg, R. A.; Chyall, L. J.; Sunderlin, L. S.; Hill, B. T.; Hu, J.;
      Squires, R. R. Combining Electrospray Ionization and the Flowing Afterglow
      Method. Rapid Commun. Mass Spectrom. 1997, 11, 489-493.
  11. Chyall, L. J.; Squires, R. R. The Proton Affinity and Absolute Heat of Formation of
      Trifluoromethanol. J. Phys. Chem. 1996, 100, 16435-16440.
  12. Leeck, D. T.; Li, R.; Chyall, L. J.; Kenttämaa, H. I. Homolytic Se-H Bond Energy
      and Ionization Energy of Benzeneselenol, and the Acidity of the Corresponding
      Radical Cation. J. Phys. Chem. 1996, 100, 6608-6611.
  13. Chyall, L. J.; Squires, R. R. Determination of the proton affinity and absolute heat of
      formation of cyclopropenylidene. Int. J. Mass Spectrom. Ion Processes 1995,
      149/150, 257-266.
  14. Smith, R. L.; Chyall, L. J.; Beasley, B. J.; Kenttämaa, H. I. The Site of Protonation of
      Aniline. J. Am. Chem. Soc. 1995, 117, 7971-7973.
  15. Chou, P. K.; Smith, R. L.; Chyall, L. J.; Kenttämaa, H. I. Reactivity of the Prototype
      Organosulfur Distonic Ion: •CH2SH2+ J. Am. Chem. Soc. 1995, 117, 4374-4378.
  16. Chyall, L. J.; Kenttämaa, H. I. Gas-phase reactions of the 4-dehydroanilinium ion
      and its isomers. J. Mass Spectrom. 1995, 30, 81-87.
  17. Chyall, L. J.; Byrd, M. H. C.; Kenttämaa, H. I. Reactions of the Charged Radical
      (CH3)2S+-CH2• with Cyclic Alkenes. J. Am. Chem. Soc. 1994, 116, 10767-10772.
  18. Chyall, L. J.; Brickhouse, M. D.; Schnute, M. E.; Squires, R. R. Kinetic versus
      Thermodynamic Control in the Deprotonation of Unsymmetrical Ketones in the Gas
      Phase. J. Am. Chem. Soc. 1994, 116, 8681-8690.
  19. Chyall, L. J.; Kenttämaa, H. I. The 4-Dehydroanilinium Ion: a Stable Distonic
      Isomer of Ionized Aniline. J. Am. Chem. Soc. 1994, 116, 3135-3136.
  20. Smith, R. L.; Chyall, L. J.; Stirk, K. M.; Kenttämaa, H. I. Radical-type reactivity of
      the methylenedimethylsulfonium ion, (CH3)2S+-CH2• Org. Mass Spectrom. 1993, 28,
      1623-1631.


  March 19, 2019                                                                       Page 3 of 5
Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 19 of 20 PageID #: 523




  21. Smith, R. L.; Chyall, L. J.; Chou, P. K.; Kenttämaa, H. I. The Acyclic Distonic
      Isomer of Ionized Cyclopentanone: •CH2CH2CH2CH2CO+ J. Am. Chem. Soc. 1994,
      116, 781-782.
  22. Mlinaric-Majerski, K.; Vinkovic, V.; Chyall, L. J.; Gassman, P. G. Deuterium
      isotope effects on nuclear shielding. Cross-ring effects in rigid cyclic molecules.
      Magn. Reson. Chem. 1993, 31, 903-905.
  23. Brickhouse, M. D.; Chyall, L. J.; Sunderlin, L. S.; Squires, R. R. Kinetics of isobaric
      ion/molecule reactions determined by the flowing afterglow-triple quadrupole
      technique. Rapid Commun. Mass Spectrom. 1993, 7, 383-3

  Patents

  1. Gushurst, K. S.; Chyall, L. J.; Koztecki, L. H.; Wolfe, B. S. Crystalline forms of
     oxymorphone hydrochloride US 8,563,571 (October 22, 2013).
  2. Quigley, K. A.; Still, E. J.; Chyall, L. J. 4-[3[(4-Cyclopropanecarbonyl-piperazine-1-
     carbonyl-4-fluorobenzyl]-2H-phthalazin-1-one. US 8,183,369 B2 (May 22, 2012).
  3. Chyall, L. J.; Hodgen, H. A.; Vyverberg, F. J.; Chapman, R. W. Intumescent
     Polymer Compositions. US 6,905,693 (June 14, 2005).
  4. Chyall, L. J.; Hodgen, H. A.; Vyverberg, F. J.; Chapman, R. W.; Chou, P. K.
     Intumescent Polymer Compositions. US 6,632,442 B1 (October 14, 2003).
  5. Robin, M. L.; Mazac, C. J.; Chyall, L. J.; Kleindl, P. Bromine-containing 1,2-
     bis(phenyl)difluoromethanes and method of imparting flame retardancy to flammable
     materials. US 6,348,633 (February 19, 2002).

  Papers Presented

  1. "Crystallization Studies of Nabumetone: Preparation and Characterization of a
     Novel, High-Energy Polymorph." Chyall, L. J.; Tower, J. M.; Coates, D. A.; Houston,
     T. L., 223rd National Meeting of the American Chemical Society, Orlando, FL, April
     7-11, 2002: Abstract IEC 268
  2. "The Synthesis and Properties of 7,7-Dichloro-trans-bicyclo-[4.1.0]-hept-3-ene." P.
     G. Gassman and L. J. Chyall, 22nd Great Lakes Regional Meeting of the American
     Chemical Society, Duluth, MN, May 31-June 2, 1989: Abstract 98.
  3. "The Synthesis and Thermal Isomerization of 7,7-Dihalo-trans-bicyclo-[4.1.0]-hept-
     3-enes." P. G. Gassman and L. J. Chyall, 201st National Meeting of the American
     Chemical Society, Atlanta, GA, April 14-19, 1991: Abstract ORGN 228.
  4. "Free Radical Rearrangements of Dihalo-trans-bicyclo-[4.1.0]-hept-3-enes." P. G.
     Gassman and L. J. Chyall, 32nd National Organic Chemistry Symposium, University
     of Minnesota, Minneapolis, MN, June 16-20, 1991: Abstract B-65.
  5. "Kinetic Versus Equilibrium Control in the Deprotonation of Unsymmetrical Ketones
     in the Gas Phase." L. J. Chyall, M. D. Brickhouse, M. E. Schnute, and R. R. Squires,




  March 19, 2019                                                                    Page 4 of 5
Case 1:18-cv-01436-MN Document 37 Filed 03/19/19 Page 20 of 20 PageID #: 524




     205th National Meeting of the American Chemical Society, Denver, CO, March 28-
     April 2, 1993: Abstract ORGN 29.
  6. "Ion-Molecule Chemistry of the Methylene Dimethylsulfonium Ion: A Novel Alpha-
     Distonic Ion." L. J. Chyall, R. L. Smith, K. M Stirk, and H. I Kenttämaa, 41st ASMS
     Conference on Mass Spectrometry, San Francisco, CA, May 30-June 4, 1993:
     Abstract MOD 12:10
  7. "Radical-Type Reactivity of Distonic Ions: The 4-Dehydroanilinium Ion." L. J.
     Chyall and H. I Kenttämaa, 208th National Meeting of the American Chemical
     Society, Washington, DC, August 21-25, 1994: Abstract ORGN 404.
  8. "Astrophysical Thermochemistry: The Heats of Formation of C3H2 Isomers." L. J.
     Chyall and R. R. Squires, 43rd ASMS Conference on Mass Spectrometry, Atlanta,
     GA, May 21-26, 1995: Abstract WOE 11:50.

  Invited Lectures

  1. “Environmentally Friendly Fire Suppression Technology.” Department of Chemistry,
     Purdue University, West Lafayette, IN. April 8, 1997.
  2. “The Proton Affinity and Absolute Heat of Formation of Trifluoromethanol.” Joint
     Institute Laboratory for Astrophysics, University of Colorado, Boulder, CO. March
     1, 1996.
  3. “Understanding the Atmospheric Fate of Hydrofluorocarbons: Thermochemisty of
     Trifluoromethanol.” Aeronomy Laboratory, National Oceanic and Atmospheric
     Administration, Boulder, CO. February 29, 1996.


  Dissertation

  Chyall, L. J. The synthesis and thermal rearrangements of 7,7-dibromo-trans-
  bicyclo[4.1.0]hept-3-ene and 7,7-dichloro-trans-bicyclo[4.1.0]hept-3-ene. (1991) 192
  pp. Avail.: Univ. Microfilms Int., Order No. DA9209417 From: Diss. Abstr. Int. B 1992,
  52(10), 5264.




  March 19, 2019                                                               Page 5 of 5
